DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S.P.Di Mattia et al. (US 2,838,073)
Regarding claim 1, Mattia discloses
A pressure spike absorbing system (figs. 1-2), comprising: 
a housing (27, figs. 1-2 and col. 2 lines 48-50) comprising a cavity (31, figs. 2 and 4, col. 2 lines 51-52 and lines 61-64), and a first tubing passage (5, on the right side of fig. 1) that extends from the cavity (31) through a first portion of the housing (right portion of housing 27) to an outer surface of the housing (outer surface of housing 27); 
a cap (13, on the left side of figs. 1-2) coupled to a second portion of the housing (left portion of housing 27), the cap (13) comprising a second tubing passage (5, on the left side of figs. 1-2) that extends from the cavity (31) through an outer surface of the cap (outer surface of cap 13, see fig. 2); and 
an expandable reservoir (23, figs. 1-2, col. 2 lines 43-46 and lines 61-64) comprising a passage (passage of 23, fig. 2) that extends between a first opening (opening of 23 on the right side of fig. 1) and a second opening (opening of 23 on the left side of figs. 1-2), wherein the expandable reservoir (23) is positioned within the cavity (31) with the first opening (opening of 23 on the right side of fig. 1) aligned with the first tubing passage (5, on the right side of fig. 1) and the second opening (opening of 23 on the left side of fig. 1) aligned with the second tubing passage (5, on the left side of fig. 1) (see figs. 1-2).
Regarding claim 2, Mattia discloses
The pressure spike absorbing system of Claim 1, wherein the housing (27) comprises a first retaining bore (right retaining bore of housing 27, fig. 1. Examiner notes: the right retaining bore of 27 comprises threads to engage with the outer recessed surface 19 of element 13) extending from the cavity (31) toward the first tubing passage (5, on the right side of fig. 1), and the cap (13, on the left side of figs. 1-2) comprises a second retaining bore (left retaining bore of cap 13, figs. 1-2. Examiner notes: the left retaining bore of 13 comprises threads to engage with the outer surface of 23) extending from the cavity (31) toward the second tubing passage (5, on the left side of figs. 1-2).
Regarding claim 3, Mattia discloses
The pressure spike absorbing system of Claim 2, wherein a first portion of the expandable reservoir (right portion of 23), comprising the first opening (right opening of 23), is positioned in the first retaining bore (right retaining bore of housing 27, fig. 1. Examiner notes: the right retaining bore of 27 comprises threads to engage with the outer recessed surface 19 of element 13. As shown in figs. 1-2, the right opening of 23 is positioned within the first retaining bore of housing 27), a second portion of the expandable reservoir (left portion of 23), comprising the second opening (left opening of 23), is positioned in the second retaining bore (left retaining bore of cap 13, figs. 1-2. Examiner notes: the left retaining bore of 13 comprises threads to engage with the outer surface of 23. Therefore, the left opening of 23 is positioned within the left retaining bore of 13), and a third portion of the expandable reservoir (middle portion of 23 which is configured to expand), between the first (right portion of 23) and second portions (left portion of 23), is positioned within the cavity (31) (see figs. 1-2)).
Regarding claim 4, Mattia discloses
The pressure spike absorbing system of Claim 1, wherein the cavity (31) extends through the second portion of the housing (left portion of housing 27) toward the first portion of the housing (right portion of housing 27) (see figs. 1-2).
Regarding claim 8, Mattia discloses
The pressure spike absorbing system of Claim 1, wherein the cap (13) comprises a first end portion (left end portion) and a second end portion (right end portion), and wherein the second end portion (right end portion) is positioned in the cavity (31) of the housing (27) (see figs. 1-2).

Claim(s) 1-6, 8-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmaster et al. (US 2016/0106916)
Regarding claim 1, Burmaster discloses
A pressure spike absorbing system (827, figs. 52-56 and par. 0164), comprising: 
a housing (835/855, figs. 54-55) comprising a cavity (cavity of housing 855 for elements 847/845/837/849 to be positioned within, see figs. 54-55), and a first tubing passage (left end passage of housing 835/855 for elements 588a/590 to connect to tubes 837/845) that extends from the cavity (cavity of 855) through a first portion of the housing (left portion of housing 835/855) to an outer surface of the housing (outer surface of housing 835/855) (see fig. 55); 
a cap (844, figs. 54-55) coupled to a second portion of the housing (right portion of housing 835/855), the cap (844) comprising a second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845) that extends from the cavity (cavity of 855) through an outer surface of the cap (outer surface of cap 844); and 
an expandable reservoir (845, figs. 54-55 and par. 0167) comprising a passage (passage of reservoir 845) that extends between a first opening (left opening of reservoir 845) and a second opening (right opening of reservoir 845) (see fig. 55), wherein the expandable reservoir (845) is positioned within the cavity (cavity of housing 855) with the first opening (left opening of reservoir 845) aligned with the first tubing passage (left end passage of housing 835/855 for elements 588a/590 to connect to tubes 837/845) and the second opening (right opening of reservoir 845) aligned with the second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845).
Regarding claim 2, Burmaster discloses
The pressure spike absorbing system of Claim 1, wherein the housing (835/855, fig. 55) comprises a first retaining bore (left retaining bore of housing 835 to retain/engage with elements 588a/590 and 837) extending from the cavity (cavity of housing 855) toward the first tubing passage (left end passage of housing 835/855 for elements 588a/590 to connect to tubes 837/845), and the cap (844, fig. 55) comprises a second retaining bore (right retaining bore of cap 844 to retain/engage with element 841) extending from the cavity (cavity of housing 855) toward the second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845).
Regarding claim 3, Burmaster discloses
The pressure spike absorbing system of Claim 2, wherein a first portion of the expandable reservoir (left portion of reservoir 845, fig. 55), comprising the first opening (left opening of reservoir 845), is positioned in the first retaining bore (left retaining bore of housing 835 to retain/engage with elements 588a/590 and 837), a second portion of the expandable reservoir (right portion of reservoir 845, fig. 55), comprising the second opening (right opening of reservoir 845), is positioned in the second retaining bore (right retaining bore of cap 844 to retain/engage with element 841) (Examiner notes: the right opening of reservoir 845 is coupled to element 841 and the combination 845/841 is retained in the retaining bore of cap 844), and a third portion of the expandable reservoir (middle portion of reservoir 845), between the first (left portion of reservoir 845) and second (right portion of reservoir 845) portions, is positioned within the cavity (cavity of housing 855) (see fig. 55).
Regarding claim 4, Burmaster discloses
The pressure spike absorbing system of Claim 1, wherein the cavity (cavity of housing 855, fig. 55) extends through the second portion of the housing (right portion of housing 835/855) toward the first portion of the housing (left portion of housing 835/855).
Regarding claim 5, Burmaster discloses
The pressure spike absorbing system of Claim 1, wherein an inner surface of the housing (inner surface of housing 835/855) comprises a cross-sectional width that tapers from the cavity (cavity of housing 855) toward the first tubing passage (left end passage of housing 835/855 for elements 588a/590 to connect to tubes 837/845) (Examiner notes: taper is interpreted as “narrowed toward one end”. As shown in fig. 55, the width/opening of the cavity of housing 855 is larger than the width/opening of the left end passage of housing 835 so that element 837 is held and abuts to the inner surface of housing 835).
Regarding claim 6, Burmaster discloses
The pressure spike absorbing system of Claim 1, wherein an inner surface of the cap (inner surface of cap 844) comprises a cross-sectional width that tapers from the cavity (cavity of housing 855) toward the second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845) (Examiner notes: taper is interpreted as “narrowed toward one end”. As shown in fig. 55, the width/opening of the inner surface toward the cavity of housing 855 is larger than the width/opening of the inner surface toward the right end passage of cap 844)
Regarding claim 8, Burmaster discloses
The pressure spike absorbing system of Claim 1, wherein the cap (844) comprises a first end portion (right end portion of cap 844) and a second end portion (left end portion of cap 844), and wherein the second end portion (left end portion of cap 844) is positioned in the cavity of the housing (cavity of housing 855).
Regarding claim 9, Burmaster discloses
The pressure spike absorbing system of Claim 1, comprising a flow control valve (841, figs. 54-55) fluidly coupled to the expandable reservoir (845) (see fig. 55 and par. 0166).
Regarding claim 10, Burmaster discloses
A pressure spike absorbing system (827, figs. 52-56 and par. 0166), comprising: 
an intravenous tubing (588b/590, fig. 55) having an access port (port of 588b, fig. 55) and an outlet port (port of 590, fig. 55); 
a housing (835/855, figs. 54-55) comprising a cavity (cavity of housing 855 for elements 847/845/837/849 to be positioned within, see figs. 54-55), a first tubing passage (left end passage of housing 835/855 for elements 588a/590 to connect to tubes 837/845) that extends from the cavity (cavity of 855) through a first portion of the housing (left portion of housing 835/855), and a second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845) that extends from the cavity (cavity of 855) through a second portion of the housing (right portion of housing 835/855); and 
an expandable reservoir (845, figs. 54-55 and par. 0167) comprising a first opening (left opening of reservoir 845), a second opening (right opening of reservoir 845) and a passage (passage of reservoir 845) that extends between the first (left opening of reservoir 845) and second (right opening of reservoir 845) openings (see fig. 55), wherein the expandable reservoir (845) is positioned within the cavity (cavity of housing 855) and fluidly coupled with the intravenous tubing (588b/590) between the access port (port of 588b, fig. 55) and the outlet port (port of 590, fig. 55), 
wherein, when a fluid is injected through the access port (port of 588b, fig. 55), the fluid is directed into the passage (passage of reservoir 845) to move the expandable reservoir (845) from an unrestrained orientation (unrestrained orientation is when 845 is in unexpanded state as shown in fig. 55) toward an expanded orientation (expanded orientation is when 845 is inflated as shown in fig. 55) (Examiner notes: the fluid flows from reservoir 328 to the expandable reservoir 845 to move 845 from an unexpanded state toward an expanded state when both of the stopcocks B and 582 are closed, see fig. 52).
Regarding claim 11, Burmaster discloses
The pressure spike absorbing system of Claim 10, wherein an outer surface of the expandable reservoir (outer surface of reservoir 845) is spaced apart from an inner surface of the housing (inner surface of housing 855) in the unrestrained orientation (see fig. 55 and pars. 0167-0168).
Regarding claim 12, Burmaster discloses
The pressure spike absorbing system of Claim 10, wherein an outer surface of the expandable reservoir (outer surface of reservoir 845) is engaged against an inner surface of the housing (inner surface of housing 855) in the expanded orientation (see fig. 56 and pars. 0168-0169).
Regarding claim 13, Burmaster discloses
The pressure spike absorbing system of Claim 10, wherein when the expandable reservoir (845) moves from the expanded orientation toward the unrestrained orientation, the fluid is directed from the passage (passage of reservoir 845) toward the outlet port (port of 590) (Examiner notes: a check valve 841 is positioned at the access port to only permit flow from reservoir 328 into the expandable reservoir 845 and prevent back flow, see par. 0166. Therefore, when the expandable reservoir 845 moves from expanded state to unexpanded state, the fluid is configured to flow toward the outlet port since the access port is closed by the check valve 841).
Regarding claim 14, Burmaster discloses
The pressure spike absorbing system of Claim 10, comprising a first retaining bore (left retaining bore of housing 835 to retain/engage with elements 588a/590 and 837) extending between the cavity (cavity of housing 855) and the first tubing passage (left end passage of housing 835/855 for elements 588a/590 to connect to tubes 837/845), and a second retaining bore (right retaining bore of cap 844 to retain/engage with element 841) extending between the cavity (cavity of housing 855) and the second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845) (see fig. 55).
Regarding claim 15, Burmaster discloses
The pressure spike absorbing system of Claim 14, wherein in the unrestrained orientation and the expanded orientation, a first portion of the expandable reservoir (left portion of reservoir 845), comprising the first opening (left opening of reservoir 845), is positioned in the first retaining bore (left retaining bore of housing 835 to retain/engage with elements 588a/590 and 837), a second portion of the expandable reservoir (right portion of reservoir 845), comprising the second opening (right opening of reservoir 845), is positioned in the second retaining bore (right retaining bore of cap 844 to retain/engage with element 841) (Examiner notes: the right opening of reservoir 845 is coupled to element 841 and the combination 845/841 is retained in the retaining bore of cap 844), and a third portion of the expandable reservoir (middle portion of reservoir 845), between the first (left portion of reservoir 845) and second (right portion of reservoir 845) portions, is positioned within the cavity (cavity of housing 855) (see fig. 55).
Regarding claim 16, Burmaster discloses
The pressure spike absorbing system of Claim 14, comprising a cap (844, figs. 54-55) having a first end portion (right end portion of cap 844), a second end portion (left end portion of cap 844), wherein the second retaining bore (right retaining bore of cap 844 to retain/engage with element 841), and the second tubing passage (right end passage of cap 844 for elements 841/588b to connect to tubes 837/845), extend through the cap (844) (see fig. 55).
Regarding claim 17, Burmaster discloses
The pressure spike absorbing system of Claim 16, wherein the second end portion (left end portion of cap 844) is configured to extend into the cavity of the housing (cavity of housing 855) (see fig. 55).
Regarding claim 18, Burmaster discloses
The pressure spike absorbing system of Claim 10, wherein the passage of the expandable reservoir (passage of reservoir 845) comprises a first volume in the unrestrained orientation (volume of the unexpanded reservoir 845 shown in fig. 55), and a second volume, greater than the first volume, in the expanded orientation (volume of the expanded reservoir 845 shown in fig. 56).
Regarding claim 19, Burmaster discloses
The pressure spike absorbing system of Claim 10, comprising a flow control valve (841, figs. 54-55) coupled between the access port (port of 588b, fig. 55) and the expandable reservoir (845), wherein the flow control valve (841) resists movement of a fluid from the expandable reservoir (845) toward the access port (port of 588b) (see fig. 55 and par. 0166).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over S.P.Di Mattia et al. (US 2,838,073 – embodiment in figs. 1-2) in view of Mattia’s embodiment in figs. 5-6.
Regarding claim 7, Mattia’s embodiment in figs. 1-2 discloses the pressure spike absorbing system of Claim 1, as set forth above, except for wherein the housing comprises a ventilation passage that extends from the cavity to the outer surface of the housing.
However, Mattia’s embodiment in figs. 5-6 teaches the housing (63) comprising a ventilation passage (77) that extends from the cavity (cavity of 77, see fig. 6) to the outer surface of the housing (outer surface of housing 63).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Mattia’s embodiment in figs. 1-2 by adding a ventilation passage, as taught by the housing of Mattia’s embodiment in figs. 5-6, for the purpose of providing sufficient structure to introduce air or other gas under pressure into the housing (col. 3 lines 25-28) or to remove air from the housing.

Claim(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burmaster et al. (US 2016/0106916).
Regarding claim 7, Burmaster discloses the pressure spike absorbing system of Claim 1, as set forth above, except for wherein the housing comprises a ventilation passage that extends from the cavity to the outer surface of the housing.
Burmaster discloses a ventilation passage (861, figs. 55-56 and par. 0169) that extends from the cavity of housing 855 to the outer surface of the cap 844.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burmaster. Burmaster meets the claim limitation as described above but fails to include the ventilation passage being on the wall of the housing. Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to make the ventilation passage to be on the wall of the housing instead of on the wall of the cap. Furthermore, one of ordinary skill in the art would expect Burmaster’s pressure spike absorbing system and applicant’s system to perform equally well with either the ventilation passage on the wall of the cap or the ventilation passage on the wall of the housing because either ventilation passage would perform the same function of permitting the escape of gas within the housing and thereby readily permitting expansion of the expandable reservoir therein. Therefore, it would have been prima facie obvious to modify Burmaster to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Burmaster.
Regarding claim 20, Burmaster discloses the pressure spike absorbing system of Claim 10, as set forth above, except for wherein the housing comprises a ventilation passage that extends from the cavity to an outer surface of the housing, the ventilation passage configured to permit a gas to move out of the cavity when the expandable reservoir moves from the unrestrained orientation toward the expanded orientation, and a gas to move into the cavity when the expandable reservoir moves from the expanded orientation toward the unrestrained orientation.
Burmaster discloses a ventilation passage (861, figs. 55-56 and par. 0169) that extends from the cavity of housing 855 to the outer surface of the cap 844, the ventilation passage (861) configured to permit a gas to move out of the cavity when the expandable reservoir moves from the unrestrained orientation toward the expanded orientation (par. 0169), and a gas to move into the cavity when the expandable reservoir moves from the expanded orientation toward the unrestrained orientation (par. 0169).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burmaster. Burmaster meets the claim limitation as described above but fails to include the ventilation passage being on the wall of the housing. Before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to make the ventilation passage to be on the wall of the housing instead of on the wall of the cap. Furthermore, one of ordinary skill in the art would expect Burmaster’s pressure spike absorbing system and applicant’s system to perform equally well with either the ventilation passage on the wall of the cap or the ventilation passage on the wall of the housing because either ventilation passage would perform the same function of permitting the escape of gas within the housing and thereby readily permitting expansion of the expandable reservoir therein. Therefore, it would have been prima facie obvious to modify Burmaster to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Burmaster.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783